DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, “the dissolution curve” lacks antecedent basis in the claim and makes the claim indefinite because it is not clear what this term refers to or how it relates to any of the other elements of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerherve et al. (US 2004/0265176).

Regarding claim 16, Kerherve et al. disclose a method of determining an efficiency of extracting gas from a drilling fluid, comprising: measuring, at a gas measurement device 9, an amount of gas extracted from a drilling fluid flowing through a chamber 2 at a constant rate during a dynamic process (see par. 0020); measuring, at the gas measurement device 9, an amount of gas drawn from a set volume of the drilling fluid in the chamber during a static process subsequent to the dynamic process (par. 0034, switch from continuous flow mode to a batch mode; par. 0035, gas extracted and measured from a fixed volume of mud in chamber); and determining the gas extraction efficiency from a ratio of the amount of gas extracted from the set volume of the drilling fluid during the static process and the amount of gas extracted from the drilling fluid during the dynamic process (par. 0035, comparison of gas extracted in fixed volume with gas extracted in continuous flow mode used to determine fraction as a function of flow, which is the gas extraction efficiency ratio).
Kerherve et al. differs from claim 1 in that Kerherve et al. do not explicitly disclose that the determining of the gas extraction efficiency is performed at a processor. Kerherve et al. do disclose that a control circuit 24 is used to operate the various components of the system (par. 0033). One of ordinary skill in the art would have known that using a processor for controlling electronic components of a system is a conventional way to ensure the components operate precisely and consistently, and that a processor used in this way has been well-known in a widespread way in the art. Therefore, it would have been obvious to one of ordinary skill in the art to use a processor with or in place of the control circuit 24 in Kerherve et al., because use of a processor in this manner is known and routine, and because it would provide the advantage of more comprehensive and efficient operation of the system and more accurate and efficient collecting and processing of the data from the measurements taken using the system.
Kerherve et al. also differs from claim 1 in that Kerherve et al. does explicitly disclose evacuating from the chamber gas remaining in the chamber after the dynamic process; however, Kerherve et al. do recognize that it is important for the chamber to be flushed without performing gas extraction, and for the residue gases in parts of the system to be emptied before performing subsequent extraction measurements (par. 0035). In view of this statement by Kerherve et al., one of ordinary skill in the art would have found it obvious to evacuate all the remaining gas in the chamber after a measurement because otherwise an accurate subsequent measurement cannot be ensured.

Regarding claim 17, Kerherve et al. disclose that a pneumatic unit (pump 20) draws gas from the chamber during the dynamic process and the static process (par. 0028, carrier gas injected and pushed out of chamber to pull out extracted gas; par. 0030, carrier gas caused to flow with pump 20; par. 0019, carrier gas flow used during mud gas extraction operation).
Kerherve et al. do not explicitly state that the pneumatic unit pumping the carrier gas is used to blow pressurized clean air through the chamber to flush out the gas remaining in the chamber. Kerherve et al. do disclose generally emptying the residual measurement gas from the pipes and system between separate extraction measurements (par. 0035). One of ordinary skill in the art would have known that in order to empty residue gas from a closed flow path, that some type of cleaning fluid/gas must be flushed through the system. Therefore, it would have been obvious to one of ordinary skill in the art to use the pneumatic unit to blow pressurized clean air (carrier gas) through the chamber to flush out the gas remaining in the chamber in the method of Kerherve et al. because it is the only way in which the pipes and flow elements of the system can be flushed and emptied of the residue measurement gases.

Regarding claim 19, Kerherve et al. disclose determining gas extraction efficiency for a hydrocarbon compound in the gas (par. 0035, extraction efficiency is determined for extracted gas; par. 0007, method and system is for extracting hydrocarbons).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerherve et al. (US 2004/0265176), in view of Henderson et al. (US 2018/0361273).

Regarding claim 18, Kerherve et al. do disclose that the chamber includes a ditch line 21 between for gas to exit the chamber 2 to be analyzed or flushed, and Kerherve et al. further disclose the method comprising flushing gas from the ditch line 21 (see par. 0035, gas duct 21 is emptied of residue gases between samples). Even though Kerherve et al. do not state specifically that the pneumatic unit (pump 20) is what is used to flush and empty the ditch line 21, this would have been obvious to one of ordinary skill in the art, as described above with regard to claim 17, i.e. using the pneumatic unit to clean the chamber and system lines as described in the rationale of the rejection of claim 18 would also necessarily include or result in using the pneumatic unit to flush gas from the ditch line 21.
Kerherve et al. also do not teach the ditch line 21 being between the chamber 2 and the pneumatic unit 20, only because Kerherve et al. disclose the pneumatic unit 20 as a pump which moves gas out of the chamber 2 and to the measurement device 9 being positioned between a carrier gas source and the chamber instead. However, one of ordinary skill in the art generally knows that fluid can be moved by a pump by pushing or pressurizing from an upstream position, or by suctioning or creating a vacuum source downstream of the fluid. Furthermore, Henderson et al. teach a gas extraction apparatus and method, that includes using a chamber 302 to separate gas from a drilling fluid (gas trap pictured in Fig. 3) under similar operation and principles to the method of Kerherve et al., and Henderson et al. teach using a pneumatic unit in the form of a pump 206 disposed downstream of the chamber 302 instead of upstream of it, such that gas is pulled or suctioned from the chamber 302 by the pneumatic unit 206 and such that a ditch line 312 for gas to exit the chamber is between the chamber 302 and the pneumatic unit 206. It would have been obvious to one of ordinary skill in the art to use a pneumatic unit pump positioned downstream of the chamber such that the ditch line is between the chamber and the pneumatic unit, as taught by Henderson et al., in the method and system of Kerherve et al. This would have been obvious because this substitution/modification can be done in a known way, i.e. the pump can be placed in the gas sample exit line of Kerherve in the same way it is placed in the gas sample exit line of Henderson; furthermore, it would yield only predictable results by allowing the withdraw of gas in the same way that it does in Henderson.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Kerherve et al. fail to disclose or suggest a method or system that obtains at a processor a dissolution curve indicative of a gas remaining in the chamber after the dynamic process; Kerherve et al. also fail to disclose or suggest determining at the processor an amount of gas extracted from drilling fluid during a static process from a difference b difference between the amount of gas drawn from the chamber during the static process and an amount of gas indicated by the dissolution curve. These limitations in combination with the other limitations of independent claims 1 and 9 render them allowable over the prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861